385 U.S. 18
87 S.Ct. 204
17 L.Ed.2d 17
Ben Herbert PHELPERv.Bill DECKER, Sheriff.
No. 374.
Supreme Court of the United States
October 17, 1966

Charles W. Tessmer and Emmett Colvin, Jr., for petitioner.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Fifth Circuit.
PER CURIAM.


1
The petition for a writ of certiorari is granted. The order of May 5, 1966, denying the motion for a certificate of probable cause is reversed.


2
Mr. Justice STEWART concurs for the reasons stated in his separate memorandum in Mapp v. Ohio, 367 U.S. 643, 672, 81 S.Ct. 1684, 6 L.Ed.2d 1081.


3
Mr. Justice CLARK, Mr. Justice HARLAN and Mr. Justice WHITE dissent and would deny the petition for a writ of certiorari.